NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1 and 3-16 are allowed.  
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 3-16, the closest prior art is the combination of Kim et al. (US 2015/0228927) in view of Choi et al. (US 2016/0260928), as set forth in the Office action mailed on 09/16/2021.  However, the combination of Kim and Choi, and the prior art of record, neither anticipate nor render obvious all the limitations of the base claim 1, including: wherein the first insulating layer comprises an aperture penetrating completely through the first insulating layer at a location between the display area and the first end of the first insulating layer, the first end of the first insulating layer being located between the aperture and the first dam, and wherein protection conductive layer is over the first end of the first insulating layer and contacts the electrode power supply line at a location between the first end of the first insulating layer and the first dam. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829